Citation Nr: 0112694	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-02 001A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the July 
1997 decision of the Board of Veterans' Appeals that denied 
Department of Veterans Affairs (VA) benefits to the appellant 
on the basis that her deceased husband did not have 
qualifying military service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the moving party contending that the 
July 29, 1997 decision of the Board contained clear and 
unmistakable error in denying her claim for VA benefits on 
the basis that her deceased spouse was not a veteran for 
purposes of VA benefits.


FINDINGS OF FACT

1.  The United States Army Reserve Personnel Center 
(ARPERCEN) reported that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

2.  In rating action of August 1996, the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, denied the 
appellant's claim on the basis that the evidence showed that 
her deceased spouse did not have the required military 
service for her to be eligible for VA benefits.

3.  In the July 1997 Board decision, it was determined that 
the appellant was not eligible for VA death benefits because 
her deceased spouse was not a veteran for purposes of VA 
benefits; the Board found that the appellant's deceased 
spouse had no recognized active service in the Armed Forces 
of the United States.



CONCLUSION OF LAW

The July 1997 decision, wherein the Board denied the claim 
for eligibility for VA death benefits, did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant filed a claim for VA benefits in June 1996, 
based on the alleged service of her deceased spouse.  She 
indicated that her spouse had served on active duty from 
approximately February 1942 to September 1945, that he had 
died in March 1993, and that his cause of death was due to 
service.  She could not provide the complete service number 
of her deceased spouse.

The RO attempted to verify the service of the appellant's 
deceased spouse.  In a response dated in August 1996, 
ARPERCEN reported that the appellant's spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  Accordingly, in August 1996, the RO 
informed the appellant that her claim for VA benefits had 
been denied because the evidence did not show that her spouse 
had had the required military service to be eligible for VA 
benefits.  She appealed that determination.

The appellant submitted several lay statements from various 
people to the effect that her spouse had served with the 
United States Armed Forces during World War II 
and that he had sustained malaria, a pulmonary infection, and 
a gunshot wound to his back during service.

The evidence of record contains a corrected copy of an 
official roster, dated in January 1954, of those who served 
in the 14th Infantry of the Philippine Army and who were 
inducted into the Army of the United States.  The name of the 
appellant's deceased spouse is not listed.

The appellant also submitted a copy of a Military Training 
Certificate, First Battalion, 14th Infantry (PA), certifying 
that her deceased spouse had successfully completed his basic 
training with that organization and was a qualified soldier 
in the Army of the Philippines and could be called to duty in 
case of mobilization.  It was purportedly signed by a Captain 
of the United States Army.

A personal hearing was held before a Hearing Officer at the 
RO in December 1996.  The appellant indicated that her 
deceased husband had had valid military service.  Another 
witness, F. B., indicated that he had personal knowledge that 
the appellant's spouse had been involved in military 
activities and injured by the Japanese at Minton Camp.

In a Supplemental Statement of the Case, dated in April 1997, 
the RO reviewed all the evidence of record and continued to 
find that the appellant had not met the basic eligibility 
requirements for VA death benefits.  

In a decision dated in July 1997, the Board also found that 
the appellant's deceased spouse had no recognized active 
service in the Armed Forces of the United States.  
Accordingly, the Board concluded that the appellant's 
deceased spouse was not a veteran for the purposes of VA 
benefits and that the appellant was not eligible for VA death 
benefits.

II.  Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the claims folder was forwarded 
to the Board, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the requirements for her claim of clear and unmistakable 
error in a prior Board decision.  This information was 
provided to the appellant in a letter from the Board dated in 
March 1999.  The Board has original jurisdiction to address 
claims regarding alleged clear and unmistakable error in a 
prior Board decision.  In addition, in this case, there is no 
outstanding evidence which should be obtained for an 
equitable disposition of the claim.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA.  Accordingly, the appellant 
will not be prejudiced as a result of the Board deciding this 
claim without remanding the case to the RO for further 
development in light of the VCAA.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

After reviewing the record and considering all of the 
evidence before the Board at the time of the July 1997 
decision, the Board finds that there was no clear and 
unmistakable error in that decision denying eligibility for 
VA death benefits.  The correct facts, as they were known at 
the time, were before the Board.  In addition, the statutory 
and regulatory provisions extant at the time were correctly 
applied.

In regard to the facts, at the time of the July 1997 Board 
decision, the evidence showed that the appellant's deceased 
spouse had no verified, recognized active service in the 
Armed Forces of the United States.  Based on information 
provided by the appellant, the RO requested information and 
verification of the service of the appellant's deceased 
spouse from ARPERCEN.  The RO noted that the appellant's 
spouse was allegedly in the 1st Battalion, 14th Infantry, 
Quarter Master.  His name, date of birth, place of birth, and 
date of death were provided.  His service number was unknown.  
In August 1996, ARPERCEN responded that the subject had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

The appellant submitted a Military Training Certificate, 
dated in March 1942, that indicates that her spouse had 
successfully completed his basic training with the 1st 
Battalion, 14th Infantry (PA) and was a qualified soldier in 
the Army of the Philippines.  However, she also submitted an 
Official Roster of Individuals Determined to have Acquired 
Army of the United States Status through Service with the 
14th Infantry (Philippine Army) that listed 122 people and 
did not list her deceased spouse.  The appellant also 
submitted several lay statements from various people 
indicating that her spouse had served on active duty during 
World War II under the command of the United States Armed 
Forces.  In addition, an acquaintance of the appellant, F. 
B., testified at a personal hearing in December 1996 before a 
Hearing Officer at the RO that he had personal knowledge that 
the appellant's spouse had valid military service.  However, 
it was indicated through his testimony that he did not have 
verified active service with the United States Armed Forces.

VA regulations provide that the establishment of recognized 
service, including guerrilla service, is dependent upon a 
certification by the service department that the appellant 
had recognized service.  38 C.F.R. §§ 3.8, 3.9 (2000).  
Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  See 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Any disagreement 
regarding recognized service must be taken up with the 
service department.  As noted above, the service department 
has certified that the appellant's deceased spouse had no 
recognized active service.  Based on this fact, the Board in 
its July 1997 decision determined that the appellant's 
deceased spouse was not a veteran for purposes of VA benefits 
and that the appellant, therefore, was not eligible for VA 
death benefits.

In view of the foregoing, the July 1997 Board decision did 
not contain clear and unmistakable error.  Accordingly, the 
moving party's motion with respect to the July 1997 Board 
determination that the appellant's deceased spouse was not a 
veteran for the purposes of VA benefits and that the 
appellant was not eligible for VA death benefits must be 
denied.


ORDER

The motion to revise or reverse a July 1997 Board decision 
denying eligibility for VA death benefits on the grounds of 
clear and unmistakable error is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



